Case: 15-11002      Document: 00513890738         Page: 1    Date Filed: 02/27/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 15-11002                                  FILED
                                  Summary Calendar                         February 27, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk
RICKEY FANTROY,

                                                 Plaintiff-Appellant

v.

PAMELA FANTROY; OFFICE OF THE ATTORNEY GENERAL OF TEXAS,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 3:13-CV-1666


Before KING, GRAVES, and COSTA, Circuit Judges.
PER CURIAM: *
       Rickey Fantroy appeals the district court’s denial of a postjudgment
motion that Fantroy filed 18 months after that court dismissed his civil action
as improperly removed from state court. Fantroy’s motion was, in effect, a
motion under Federal Rule of Civil Procedure 60(b). See Harcon Barge Co. v.
D & G Boat Rentals, Inc., 784 F.2d 665, 667 (5th Cir. 1986) (en banc). On
appeal, Fantroy asserts that federal jurisdiction exists and that he provided


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-11002    Document: 00513890738     Page: 2   Date Filed: 02/27/2017


                                 No. 15-11002

the state court with adequate notice of removal. Substantively, he argues that
he did not owe child support payments that were deducted from his Social
Security payments.
      Fantroy’s notice of appeal was timely only as to the denial of the Rule 60
motion and does not bring up the underlying dismissal for review. See Bailey
v. Cain, 609 F.3d 763, 767 (5th Cir. 2010). Nonetheless, we may affirm the
judgment on any ground apparent from the record. See Ballard v. Burton, 444
F.3d 391, 402 (5th Cir. 2006). We will affirm the district court’s denial of a
Rule 60 motion unless that denial was “so unwarranted as to constitute an
abuse of discretion.” Seven Elves, Inc. v. Eskenazi, 635 F.2d 396, 402 (5th Cir.
1981).
      Fantroy’s state court action challenged the collection of a state-created
obligation to pay child support. That action was not removable because the
federal court lacked subject matter jurisdiction. See Merrell Dow Pharm. Inc.
v. Thompson, 478 U.S. 804, 808 (1986); 28 U.S.C. § 1441(a). The parties were
not diverse as required by 28 U.S.C. § 1332. Further, Fantroy’s claims did not
arise under federal law under 28 U.S.C. § 1331, because federal law did not
provide his cause of action, and the vindication of his rights under state law
did not require any construction of federal law. See Merrell Dow Pharm., 478
U.S. at 808. We also note that Fantroy has pointed to no procedure by which
a plaintiff may remove his own state court action to federal court.
      Because the district court lacked subject matter jurisdiction over his
putatively removed action, Fantroy does not show that the district court
abused its discretion by denying his Rule 60 motion. See Seven Elves, 635 F.2d
at 402. Indeed, Fantroy’s appeal is so completely lacking in arguable merit
that it is DISMISSED AS FRIVOLOUS. See 5TH CIR. R. 42.2; Howard v. King,
707 F.2d 215, 220 (5th Cir. 1983).



                                       2
    Case: 15-11002     Document: 00513890738      Page: 3   Date Filed: 02/27/2017


                                  No. 15-11002

      We have already imposed a $500 sanction on Fantroy for other frivolous
litigation in federal court. See Fantroy v. First Fin. Bank, Nat. Ass’n, 648
F. App’x 407, 408 (5th Cir. 2016). We previously warned him of substantial
sanctions for frivolous litigation. Fantroy’s current attempt to use the federal
courts to contest his state-created child support obligation confirms that he is
undeterred from the reckless filing of legally baseless and frivolous litigation
in federal court. He is likewise undeterred by being required to pay filing fees.
      Accordingly, we impose upon Rickey Fantroy a SANCTION of ONE
THOUSAND DOLLARS ($1,000). Further, IT IS ORDERED that until the
sanction is paid, Fantroy is BARRED from filing any pleading in this court or
any court subject to this court’s jurisdiction unless he first obtains leave of the
court in which he seeks to file his pleading. The clerk of this court and the
clerks of all federal district courts in this circuit are directed to return to
Fantroy, unfiled, any attempted submission inconsistent with this order. To
obtain permission under this order, Fantroy must send a letter requesting such
permission and attaching copies of the proposed filing and this order, to the
clerk of the forum court.
      APPEAL DISMISSED AS FRIVOLOUS; SANCTION IMPOSED.




                                        3